Exhibit 10.2 PLAYERS NETWORK 2004 NON-QUALIFIED STOCK OPTION PLAN STOCK OPTION AGREEMENT Unless otherwise defined herein, the terms defined in the 2004 Non-Qualified Stock Option Plan shall have the same defined meanings in this Stock Option Agreement. I. NOTICE OF STOCK OPTION GRANT Name: Paul Chachko Address: 141 West Front Street Suite 410 Red Bank, NJ07701 The undersigned Optionee has been granted an Option to purchase Common Stock of the Company, subject to the terms and conditions of the Plan and this Option Agreement, as follows: Date of Grant: September 22 2011 Vesting Commencement Date: September 22, 2011 Exercise Price per Share: $0.14 Total Number of Shares Granted: Total Exercise Price: Type of Option: Nonstatutory Stock Option Term/Expiration Date: September 21, 2016 Vesting Schedule: This Option shall be exercisable, in whole or in part, according to the following vesting schedule: 1/12th of the Shares subject to the Option shall vest every month from the Date of Grant, subject to Optionee continuing to be an employee, officer or director of, or consultant or advisor to the Company or any Related Corporation on such dates. Termination Period: This Option shall be exercisable for three (3) months after Optionee ceases to be an employee, officer or director of, or consultant or advisor to the Company or any Related Corporation (a “Service Provider”).Upon Optionee’s death or Disability, this Option may be exercised for one (1) yearafter Optionee ceases to be a Service Provider.In no event may Optionee exercise this Option after the Term/Expiration Date as provided above. II. AGREEMENT 1.Grant of Option.The Plan administrator of the Company hereby grants to the Optionee named in the Notice of Grant (the “Optionee”), an option (the “Option”) to purchase the number of Shares set forth in the Notice of Grant, at the exercise price per Share set forth in the Notice of Grant (the “Exercise Price”), and subject to the terms and conditions of the Plan, which is incorporated herein by reference.In the event of a conflict between the terms and conditions of the Plan and this Option Agreement, the terms and conditions of the Plan shall prevail. 2.Exercise of Option. (a)Right to Exercise.This Option shall be exercisable during its term in accordance with the Vesting Schedule set out in the Notice of Grant and with the applicable provisions of the Plan and this Option Agreement. (b)Method of Exercise.This Option shall be exercisable by delivery of an exercise notice in the form attached as ExhibitA (the “Exercise Notice”) which shall state the election to exercise the Option, the number of Shares with respect to which the Option is being exercised, and such other representations and agreements as may be required by the Company. The Exercise Notice shall be accompanied by payment of the aggregate Exercise Price as to all Exercised Shares.This Option shall be deemed to be exercised upon receipt by the Company of such fully executed Exercise Notice accompanied by the aggregate Exercise Price. No Shares shall be issued pursuant to the exercise of an Option unless such issuance and such exercise complies with applicable laws.Assuming such compliance, for income tax purposes the Shares shall be considered transferred to the Optionee on the date on which the Option is exercised with respect to such Shares. 3.Lock-Up Period.Optionee hereby agrees that Optionee shall not offer, pledge, sell, contract to sell, sell any option or contract to purchase, purchase any option or contract to sell, grant any option, right or warrant to purchase, lend, or otherwise transfer or dispose of, directly or indirectly, any Common Stock (or other securities) of the Company or enter into any swap, hedging or other arrangement that transfers to another, in whole or in part, any of the economic consequences of ownership of any Common Stock (or other securities) of the Company held by Optionee (other than those included in the registration) for a period specified by the representative of the underwriters of Common Stock (or other securities) of the Company not to exceed one hundred eighty (180) days following the effective date of any registration statement of the Company filed under the Securities Act. -2- Optionee agrees to execute and deliver such other agreements as may be reasonably requested by the Company or the underwriter which are consistent with the foregoing or which are necessary to give further effect thereto.In addition, if requested by the Company or the representative of the underwriters of Common Stock (or other securities) of the Company, Optionee shall provide, within ten (10) days of such request, such information as may be required by the Company or such representative in connection with the completion of any public offering of the Company’s securities pursuant to a registration statement filed under the Securities Act.The obligations described in this Section shall not apply to a registration relating solely to employee benefit plans on Form S-1 or Form S-8 or similar forms that may be promulgated in the future, or a registration relating solely to a Commission Rule 145 transaction on Form S-4 or similar forms that may be promulgated in the future.The Company may impose stop-transfer instructions with respect to the shares of Common Stock (or other securities) subject to the foregoing restriction until the end of said one hundred eighty (180) day period.Optionee agrees that any transferee of the Option or shares acquired pursuant to the Option shall be bound by this Section. 4.Method of Payment.Payment of the aggregate Exercise Price shall be by any of the following, or a combination thereof, at the election of the Optionee: (a)cash or check; (b)consideration received by the Company under a formal cashless exercise program adopted by the Company in connection with the Plan; or (c)surrender of other Shares which, (i)in the case of Shares acquired from the Company, either directly or indirectly, have been owned by the Optionee for more than six(6) months on the date of surrender, and (ii) have a Fair Market Value on the date of surrender equal to the aggregate Exercise Price of the Exercised Shares. 5.Restrictions on Exercise.This Option may not be exercised until such time as the Plan has been approved by the stockholders of the Company, or if the issuance of such Shares upon such exercise or the method of payment of consideration for such shares would constitute a violation of any Applicable Law. 6.Non-Transferability of Option.This Option may not be transferred in any manner otherwise than by will or by the laws of descent or distribution and may be exercised during the lifetime of Optionee only by Optionee.The terms of the Plan and this Option Agreement shall be binding upon the executors, administrators, heirs, successors and assigns of the Optionee. 7.Term of Option.This Option may be exercised only within the term set out in the Notice of Grant, and may be exercised during such term only in accordance with the Plan and the terms of this Option. 8.Withholding Taxes.Optionee agrees to make appropriate arrangements with the Company (or any Related Corporation employing or retaining Optionee) for the satisfaction of all Federal, state, local and foreign income and employment tax withholding requirements applicable to the Option exercise.Optionee acknowledges and agrees that the Company may refuse to honor the exercise and refuse to deliver Shares if such withholding amounts are not delivered at the time of exercise. 9.Entire Agreement; Governing Law.The Plan is incorporated herein by reference.The Plan and this Option Agreement constitute the entire agreement of the parties with respect to the subject matter hereof and supersede in their entirety all prior undertakings and agreements of the Company and Optionee with respect to the subject matter hereof, and may not be modified adversely to the Optionee’s interest except by means of a writing signed by the Company and Optionee.This agreement is governed by the internal substantive laws but not the choice of law rules of Nevada. -3- 10.No Guarantee of Continued Service.OPTIONEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS OPTION OR ACQUIRING SHARES HEREUNDER).OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE IN ANY WAY WITH OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE OPTIONEE’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE. Optionee acknowledges receipt of a copy of the Plan and represents that he or she is familiar with the terms and provisions thereof, and hereby accepts this Option subject to all of the terms and provisions thereof.Optionee has reviewed the Plan and this Option in their entirety, has had an opportunity to obtain the advice of counsel prior to executing this Option and fully understands all provisions of the Option.Optionee hereby agrees to accept as binding, conclusive and final all decisions or interpretations of the Administrator upon any questions arising under the Plan or this Option.Optionee further agrees to notify the Company upon any change in the residence address indicated below. OPTIONEE PLAYERS NETWORK Signature By: Mark Bradley, Chief Executive Officer Print Name Residence Address -4- EXHIBIT A 2004 NON-QUALIFIED STOCK OPTION PLAN EXERCISE NOTICE PLAYERS NETWORK Address: Attention: 1.Exercise of Option.Effective as of today, , , the undersigned (“Optionee”) hereby elects to exercise Optionee’s option to purchase shares of the Common Stock (the “Shares”) of PLAYERS NETWORK (the “Company”) under and pursuant to the 2004Non-Qualified Stock Option Plan (the “Plan”) and the Stock Option Agreement dated September 22, 2011 (the “Option Agreement”). 2.Delivery of Payment.Optionee herewith delivers to the Company the full purchase price of the Shares, as set forth in the Option Agreement, and any and all withholding taxes due in connection with the exercise of the Option. 3.Representations of Optionee.Optionee acknowledges that Optionee has received, read and understood the Plan and the Option Agreement and agrees to abide by and be bound by their terms and conditions. 4.Rights as Stockholder.Until the issuance of the Shares (as evidenced by the appropriate entry on the books of the Company or of a duly authorized transfer agent of the Company), no right to vote or receive dividends or any other rights as a stockholder shall exist with respect to the Optioned Stock, notwithstanding the exercise of the Option.The Shares shall be issued to the Optionee as soon as practicable after the Option is exercised in accordance with the Option Agreement.No adjustment shall be made for a dividend or other right for which the record date is prior to the date of issuance except as provided in the Plan. 5.Tax Consultation.Optionee understands that Optionee may suffer adverse tax consequences as a result of Optionee’s purchase or disposition of the Shares.Optionee represents that Optionee has consulted with any tax consultants Optionee deems advisable in connection with the purchase or disposition of the Shares and that Optionee is not relying on the Company for any tax advice. 6.Successors and Assigns.The Company may assign any of its rights under this Exercise Notice to single or multiple assignees, and this Exercise Notice shall inure to the benefit of the successors and assigns of the Company.Subject to the restrictions on transfer herein set forth, this Exercise Notice shall be binding upon Optionee and his or her heirs, executors, administrators, successors and assigns. 7.Interpretation.Any dispute regarding the interpretation of this Exercise Notice shall be submitted by Optionee or by the Company forthwith to the Administrator which shall review such dispute at its next regular meeting.The resolution of such a dispute by the Administrator shall be final and binding on all parties. 8.Governing Law; Severability.This Exercise Notice is governed by the internal substantive laws but not the choice of law rules, of Nevada.In the event that any provision hereof becomes or is declared by a court of competent jurisdiction to be illegal, unenforceable or void, this Option Agreement will continue in full force and effect. 9.Entire Agreement.The Plan and Option Agreement are incorporated herein by reference.This Exercise Notice, the Plan, the Option Agreement and the Investment Representation Statement constitute the entire agreement of the parties with respect to the subject matter hereof and supersede in their entirety all prior undertakings and agreements of the Company and Optionee with respect to the subject matter hereof, and may not be modified adversely to the Optionee’s interest except by means of a writing signed by the Company and Optionee. Submitted by: Accepted by: OPTIONEE PLAYERS NETWORK Signature By Print Name Title Address: Address: Date Received -2-
